

109 HR 5968 IH: Community Solar Consumer Choice Act of 2020
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5968IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Luján (for himself and Ms. Haaland) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Energy to establish a program to increase participation in community solar and the receipt of associated benefits, and for other purposes.1.Short titleThis Act may be cited as the Community Solar Consumer Choice Act of 2020.2.Community solar consumer choice program; Federal Government participation in community solar(a)DefinitionsIn this section:(1)Community solarThe term community solar means a solar power plant, the benefits of the electricity produced by which are shared by two or more electricity customers.(2)SecretaryThe term Secretary means the Secretary of Energy.(3)SubscriberThe term subscriber means an electricity customer who receives a benefit associated with the proportional output of the community solar facility of the customer.(b)Establishment of community solar consumer choice program(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a program to expand community solar options to—(A)individuals, particularly individuals that do not have regular access to onsite solar, including low- and moderate-income individuals;(B)businesses;(C)nonprofit organizations; and(D)States and local and Tribal governments.(2)Alignment with existing Federal programsThe Secretary shall align the program under paragraph (1) with existing Federal programs that serve low-income communities.(3)Assistance to State and local governmentsIn carrying out the program under paragraph (1), the Secretary shall—(A)provide technical assistance to States and local and Tribal governments for projects to increase community solar;(B)assist States and local and Tribal governments in the development of new and innovative financial and business models that leverage competition in the marketplace in order to serve community solar subscribers; and(C)use National Laboratories (as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801)) to collect and disseminate data to assist private entities in the financing of, subscription to, and operation of community solar projects.(c)Federal Government participation in community solarThe Secretary will expand the existing grant, loan, and financing programs to include community solar projects (as defined in paragraph (20) of section 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)), as added pursuant to section 3 of this Act).3.Establishment of community solar programs(a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Community solar programsEach electric utility shall offer a community solar program. For the purposes of this paragraph, the term community solar program means a service provided to any electric consumer that the electric utility serves through which the value of electric energy generated by a community solar facility may be used to offset charges billed to the electric consumer by the electric utility. A community solar facility is—(A)a solar photovoltaic system that allocates electricity to multiple electric consumers of an electric utility;(B)connected to a local distribution of the electric utility;(C)located either on or off the property of the electric consumers; and(D)may be owned by an electric utility, an electric consumer, or a third party.. (b)Compliance(1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..(2)Failure to comply(A)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended—(i)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and(ii)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..(B)Technical correction(i)In generalSection 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is amended—(I)by striking paragraph (2); and(II)by redesignating paragraph (3) as paragraph (2).(ii)TreatmentThe amendment made by paragraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if those amendments had not been enacted.(3)Prior State actions(A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—(1)the State has implemented for the electric utility the standard (or a comparable standard);(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility..(B)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..4.Federal contracts for public utility servicesSection 501(b)(1) of title 40, United States Code, is amended by striking subparagraph (B) and inserting the following:(B)Public utility contractsA contract under this paragraph for public utility services may be for a period of not more than 20 years..